Electronically Filed
                                                    Supreme Court
                                                    SCWC-30700
                                                    22-JUL-2014
                                                    09:50 AM




                           SCWC-30700


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
_________________________________________________________________

       GERARDO DENNIS PATRICKSON; RODOLFO BERMUNDEZ ARIAS;

    BENIGNO TORRES HERNANDEZ; FERNANDO JIMENEZ ARIAS; MELGAR

 OLIMPIO MORENO; SANTOS LEANDROS; HERMAN ROMERO AGUILAR; ELIAS

  ESPINOZA MERELO; HOOKER ERA CELESTINO; ALIRIO MANUEL MENDEZ

    and CARLOS HUMBER RIVERA, individually and on behalf of

 others similarly situated, Petitioners/Plaintiffs-Appellants,


                               vs.


   DOLE FOOD COMPANY, INC.; DOLE FRESH FRUIT COMPANY; DOLE FRESH

    FRUIT INTERNATIONAL, INC.; PINEAPPLE GROWERS ASSOCIATION OF

     HAWAII; AMVAC CHEMICAL CORPORATION; SHELL OIL COMPANY; DOW

       CHEMICAL COMPANY; and OCCIDENTAL CHEMICAL CORPORATION,

(individually and as successor to Occidental Chemical Company and

 Occidental Chemical Agricultural Products, Inc., Hooker Chemical

    and Plastics, Occidental Chemical Company of Texas and Best

  Fertilizer Company); STANDARD FRUIT COMPANY; STANDARD FRUIT AND

  STEAMSHIP COMPANY; STANDARD FRUIT COMPANY DE COSTA RICA, S.A.;

  STANDARD FRUIT COMPANY DE HONDURAS, S.A.; CHIQUITA BRANDS INC.;

     CHIQUITA BRANDS INTERNATIONAL, INC., (individually and as

  successor in interest to United Brands Company, Inc.); MARITROP

      TRADING CORPORATION; DEL MONTE FRESH PRODUCE N.A., INC.

  (incorrectly named as Del Monte Fresh Produce N.A.); DEL MONTE

   FRESH PRODUCE COMPANY; DEL MONTE FRESH PRODUCE (HAWAII) INC.,

 (incorrectly named as Del Monte Fresh Produce Hawaii, Inc.); DEL

        MONTE FRESH PRODUCE COMPANY and FRESH DEL MONTE N.V.,

                   Respondents/Defendants-Appellees,

                                  and

       JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;

                and DOE CORPORATIONS 1-10, Defendants.

    DOLE FOOD COMPANY, INC., Defendant/Third-Party Plaintiff-

 Appellees, vs. DEAD SEA BROMINE CO., LTD and BROMINE COMPOUNDS

            LIMITED, Third-Party Defendants-Appellees.

  _____________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30700; CIV. NO. 07-1-0047)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Plaintiffs-Appellants Gerardo Dennis

Patrickson; Rodolfo Bermundez Arias; Benigno Torres Hernandez;

Fernando Jimenez Arias; Melgar Olimpio Moreno; Santos Leandros;

Herman Romero Aguilar; Elias Espinoza Merelo; Hooker Era

Celestino; Alirio Manuel Mendez; and Carlos Humber Rivera,

individually and on behalf of others similarly situated’s

Application for Writ of Certiorari, filed on June 9, 2014, is

hereby accepted and will be scheduled for oral argument.      The

parties will be notified by the appellate clerk regarding

scheduling. 

          DATED: Honolulu, Hawai'i, July 22, 2014.
Sean M. Lyons and               /s/ Mark E. Recktenwald
Scott M. Hendler
(admitted pro hac vice)         /s/ Paula A. Nakayama
for petitioners
                                /s/ Sabrina S. McKenna
Sidney K. Ayabe,
Calvin E. Young, and            /s/ Richard W. Pollack
Steven L. Goto, and
Michael L. Brem                 /s/ Michael D. Wilson
(admitted pro hac vice)
for respondent The Dow
Chemical Company

Melvyn M. Miyagi,
Ross T. Shinyama, and
Angela T. Thompson, and
Andrea E. Neuman
(admitted pro hac vice)
for respondents
Dole Food Company, Inc.;
Dole Fresh Fruit Company;
Standard Fruit Company;
and Standard Fresh Fruit
and Steamship Company